In re: Arnold Ambeau applying for Writ of Habeas Corpus.
Granted. Evidentiary hearing ordered. (See Order).
SANDERS, C. J., considering the reasons assigned by the trial judge, is of the opinion that the writ should be denied.
*175SUMMERS, J., dissents from the granting of this writ.
MARCUS, J., dissents from the granting of this writ.
On considering the petition of relator in the above numbered and entitled cause:
Ordered that the Honorable William T. Bennett, Judge of the Twentieth Judicial District Court, Parish of East Feliciana, grant to the relator, without undue delay, an evidentiary hearing on relator’s petition for habeas corpus filed in that court and this Court and make a determination of the merits of his application after the hearing.